Exhibit 10.2

 

LOGO [g33875ex10_1logo.jpg]

Keryx Biopharmaceuticals Appoints Scott A. Holmes as Chief Financial Officer

BOSTON, MA, July 27, 2015 — Keryx Biopharmaceuticals, Inc. (Nasdaq:KERX) today
announced the appointment of Scott A. Holmes to Chief Financial Officer
effective immediately. Mr. Holmes will be responsible for Keryx’s finance
function and will be a member of the company’s executive team. He will succeed
James Oliviero whose planned departure was announced earlier this year.
Mr. Oliviero will stay with the company through a transition period.

“I am delighted to have Scott join Keryx at this stage of our company’s
development,” said Greg Madison, chief executive officer of Keryx. “Following a
thorough search, it became clear that Scott’s track record of success in
building and leading finance organizations at both development-stage and
commercial companies would be an asset to us as we continue to grow and mature.
Scott’s commercial experience and financial expertise will be critical as we
address the significant opportunities ahead for Auryxia™ and build a
market-leading renal business.”

“I’m fortunate to join Keryx and welcome the opportunity to work with an
outstanding team with a deep understanding of renal disease and the market,”
said Mr. Holmes. “Keryx has entered an important period as it advances the
launch of Auryxia in the U.S. and prepares for the Phase 3 data readout to
potentially expand into another indication. I am committed to working with Greg
and the entire Keryx team to ensure that our business decisions are grounded in
a solid financial strategy and position us to realize the company’s full
potential.”

Mr. Holmes brings nearly 20 years of life sciences and financial management
expertise to Keryx. He joins the company from AMAG Pharmaceuticals where he most
recently served as senior vice president, finance and investor relations during
a period of high growth driven by acquisitions and public financings. Prior to
AMAG, from 2011 to 2009, he was vice president of finance and treasurer of
Molecular Biometrics Inc., a commercial stage medical diagnostics company and
vice president of finance & administration of On-Q-ity Inc., an oncology
diagnostics company. Prior to 2009, he spent five years at Dynogen
Pharmaceuticals, Inc., a privately held pharmaceutical company, where he was
vice president finance & administration and treasurer. Mr. Holmes previously was
a senior auditor with Ernst & Young, LLP and earned his Certified Public
Accountant certificate in the Commonwealth of Massachusetts. He holds a dual
M.S/M.B.A degree from Northeastern University Graduate School of Business
Administration and B.A. in History from Middlebury College.

About Keryx Biopharmaceuticals, Inc.

Keryx Biopharmaceuticals, with offices in Boston and New York, is focused on
bringing innovative therapies to market for patients with renal disease. In
December 2014, the Company launched its first FDA-approved product, Auryxia
(ferric citrate), in the United States. In January 2014, ferric citrate was
approved for the treatment of patients with all stages of CKD in Japan, where it
is being marketed as Riona® by Keryx’s Japanese partner, Japan Tobacco Inc. and
Torii Pharmaceutical Co. Ltd. In July 2015, the CHMP of the European Medicines
Agency recommended granting a market authorization for Fexeric® (ferric citrate
coordination complex) for the treatment of hyperphosphatemia in adults with
chronic kidney disease. For more information about Keryx, please visit
www.keryx.com.

Cautionary Statement

Some of the statements included in this press release, particularly those
regarding the commercialization and subsequent clinical development of Auryxia,
may be forward-looking statements that involve a number of risks and
uncertainties. For those statements, we claim the protection of the safe harbor
for forward-looking



--------------------------------------------------------------------------------

LOGO [g33875ex10_1logo.jpg]

 

statements contained in the Private Securities Litigation Reform Act of 1995.
Among the factors that could cause our actual results to differ materially are
the following: whether Auryxia will be successfully launched and marketed in the
U.S.; whether Riona® will be successfully marketed in Japan by our Japanese
partner, Japan Tobacco, Inc. and Torii Pharmaceutical Co., Ltd; whether the
European Commission will concur with the recommendation of the CHMP and grant
approval of Fexeric; the risk that we may not be successful in the development
of Auryxia for the treatment of iron deficiency anemia in non-dialysis dependent
chronic kidney disease patients; and other risk factors identified from time to
time in our reports filed with the Securities and Exchange Commission. Any
forward-looking statements set forth in this press release speak only as of the
date of this press release. We do not undertake to update any of these
forward-looking statements to reflect events or circumstances that occur after
the date hereof. This press release and prior releases are available at
http://www.keryx.com. The information found on our website is not incorporated
by reference into this press release and is included for reference purposes
only.

KERYX BIOPHARMACEUTICALS CONTACTS:

Amy Sullivan

Vice President, Corporate Development and Public Affairs

T: 617.466.3447

amy.sullivan@keryx.com

Lora Pike

Senior Director, Investor Relations

T: 617.466.3511

lora.pike@keryx.com